Title: To Thomas Jefferson from Benjamin H. Latrobe, 27 March 1802
From: Latrobe, Benjamin H.
To: Jefferson, Thomas


            Philadelphia, 27 Mch. 1802. Latrobe takes the liberty to offer ideas on the canal intended to connect the Chesapeake and Delaware Bays. He is assured of the practicability of the project and shall not take up TJ’s time proving it. The principal difficulty will be to prevent the jealousies of Baltimore and Philadelphia from resulting in an imperfect or useless work. Baltimore fears that in a few years it will lose its commerce with the western counties of Pennsylvania to Washington, which will accept produce via Conococheague Creek, and to Philadelphia, which by fostering communication with the Susquehanna River can draw produce that now goes to Baltimore. The Susquehanna produce will travel to the Schuylkill River by a canal that must be completed in a few years; by the Philadelphia and Lancaster Turnpike, now nearly extended as far as Columbia; and by the river to Havre de Grace. Baltimore anticipates this natural course of things, and by the reluctance of capital to leave an established arena and by the exertions of its leaders, the city may retain its current trade, but Philadelphia and Havre de Grace will enjoy increasing advantages. The interests of Baltimore with respect to the canal are: to prevent its becoming an easy means of water communication between Philadelphia and the Chesapeake; to prevent its becoming a means of conveying Susquehanna produce to Philadelphia; to prevent its assisting the growth of Havre de Grace; and, if possible, to delay or prevent its construction altogether. Baltimore may accomplish this by locating the canal as far down the Chesapeake as possible and by making it suitable only for barges. A prohibitively expensive shifting of cargoes at each end of the canal would then take place, and the proximity of the Delaware end to the ocean would render the canal useless in times of war without a protecting fleet. The interests of Philadelphia are opposite to those of Baltimore, but Latrobe does not think that the canal will benefit his city as much as its merchants believe. The principal convenience to Philadelphia commerce will arise when the price of produce there, less the canal tolls, exceeds that in Baltimore. Then, the Susquehanna produce will go to Philadelphia. His city will also benefit from shorter and safer trips to the Chesapeake. Yet these advantages depend upon making the canal deep enough for sea-faring vessels and cutting it as high up the two bays as possible, at least to Reedy Island on the Delaware end and no lower than Sassafras River on the Chesapeake. Baltimore leaders worry little over the “infant City” of Havre de Grace because of their wealth, the supposed unhealthiness of the place, its lack of convenient wharves, and the difficult navigation of the Susquehanna. But Havre de Grace seems to Latrobe the natural outlet for all produce that passes Columbia. Baltimore merchants already send their ships to Havre to take in produce, and agents for these merchants purchase and store at Havre the cargoes of boats that cannot go further. Havre de Grace has suffered from the impracticability of the Susquehanna. During the last summer, however, Latrobe supervised the clearing of the river below Columbia, and now, “in a modest swell of the river,” an ark may travel from Columbia to Havre in seven hours. $50,000 more would render the river navigable in all seasons. His report on this subject has been laid before the Pennsylvania legislature and published in the Aurora. Rendering the river navigable upwards will be more difficult but less important, as the value of produce exported from western Pennsylvania counties so far exceeds imported commodities in that region as to make land transport affordable. Havre de Grace has all the advantage of the Susquehanna improvements and on its east side has as deep a harbor as does Baltimore. The canal will first render Havre a store house to Philadelphia, as well as to Baltimore. It will grow rich from the trade of the cities to which it is subservient and “set up for itself.” When Havre is thus advanced, the canal will open to her the trade of South Jersey. Her interests, then, coincide with those of Philadelphia and require a deep canal, not below Sassafras. The canal is of immense importance to Delaware in spite of legislation there that retards its execution and taxes its potential profits. Latrobe is sure he need say little that will convince the president of the importance of the canal to the United States. It will unite the most distant states and in war offer safe internal communication. Yet its advantages would be imperfect unless vessels capable of navigating the bays could pass from one end to the other without shifting cargo.
            1 June 1802. Latrobe intended to send this letter to TJ in time to have the subject submitted to Congress, but circumstances prevented its completion, and he trusts that TJ will forgive the intrusion during the recess. There are three viable proposals for canal routes and three or four local interests that might affect the outcome with no regard for the public good. The highest of these lines is from the head of Elk River to Christiana Bridge and thence to Wilmington; the second from Bohemia to Drawyer Creek or Appoquiniminck River, the third from Sassafras to Appoquiniminck. Lately a “very amiable and entertaining french Gentleman,” Major Varlé, who “is certainly not as well acquainted with the mathematical science and practical engineering, as with Music,” has published a map of Delaware. A new route for the canal laid down in this map strikes the Delaware at Hamburg. Latrobe cannot form an opinion as to its practicability, but gentlemen of that area have ridiculed the plan, which, wanting a good harbor on Delaware Bay, exists only to enhance the value of the lands of Varlé’s patron. A proposal to cut the canal into the Chester River and thence to Blackbird or Duck Creek would suit the interests of Baltimore but in every other view is inadmissable because of the danger in Delaware Bay, from the enemy and the weather, and because of the circuitous communication with the Susquehanna. Cutting the canal from Elk River to Christiana Bridge would ensure a certain supply of water to the upper levels and an entrance into the Delaware above Reedy Island, which affords a harbor and good shelter to a fleet in case of war. The disadvantages are the risk of soil filling up the water at Frenchtown due to the many rapid streams that flow from the granite ridge, the rough and rocky country through which the canal would pass, and a difficult navigation down the Christina River to the Delaware. He believes that at least two locks at each end will be necessary. The advantages of the route from Bohemia to Drawyer or Appoquiniminck (the former being a branch of the latter) include good water up the Bohemia River, better and lower ground, and a short cut through the marshes to the Delaware that would save a distance of more than ten miles. The disadvantages are a dubious supply of water to the lower level and an entrance into Delaware Bay below Reedy Island. The line from Sassafras to Appoquiniminck is in most respects “Circumstanced as the last” but has an entrance lower down the Chesapeake and is farther from an upper level water supply. If deemed of great importance that the Delaware Bay entrance of the canal be easily defended, it will be best to cut it from Frenchtown to Wilmington. But on no other account ought this line to be favored, as in Latrobe’s view the ground and the distance will make it the most difficult to cut. Bohemia and Sassafras will afford the cheapest and easiest cutting. He now offers his opinion of what should govern the work. The canal should carry eight feet of water, with a lock at each end of not more than eight feet of lift at high tide. If the entrance be made practicable at half tide, the lift on the Delaware at high water should only be five feet. A survey of the middle ground found that its highest elevation is 66 feet, but Latrobe doubts that this elevation extends far. Ravines come up from each bay, and ground low enough to save much digging is available. The stone work required at each end, not the digging, will require the most skill and money. Multiple locks should not be substituted for digging, as the expense in their maintenance and the delays they would cause would prove a persistent loss. He believes that once all the timber is cleared and the earth cut below the strata in which they now lie, the tributaries of the Bohemia, Sassafras, Drawyer, and Appoquiniminck will prove insufficient to maintain the water in the upper level at the necessary height. He proposes, therefore, to cut a shallow canal from the high land about the sources of the Christina to serve as a feeder to the summit level of the grand canal and also as a means of conveying the produce of the country on either side. This canal would have many descending locks and terminate in a large reservoir, but whatever the line chosen for the grand canal, the upper country will have to supply water to the summit level.
            24 Oct. 1802. He pleads sickness and other pressing business for the delay in concluding this letter. He hopes the subject itself and his sincere respect for TJ’s opinion permit the intrusion upon the president’s time. He now lays before TJ the reasons for the canal project’s suspension. Under the legislative acts incorporating the canal company, subscriptions were allowed on a fixed day, so that individuals of each of the three states should have an equal chance of influencing the measures of the company. The capital of the company is set at $500,000 in shares of $200 each. By Delaware’s legislation one half must be subscribed before the company can be formed. No subscription has yet been obtained in Baltimore, and in Delaware only 210 shares have been purchased. It was supposed that merchants in Philadelphia would quickly fill the subscription book, but only 216 shares have been put down. Although some feared that Baltimorians would fill up the shares and be able to defeat the work or serve only Baltimore’s interests, this has not happened, and Latrobe finds that only about 500 shares have been purchased, leaving a deficiency of $150,000. The canal now depends on the federal government’s obtaining full control over its execution. If Congress were to authorize the government to “subscribe a commanding number of the deficient shares,” the plan could proceed without the influence of local interests and private speculation, which have “ruined almost all attempts at great public Works in America.” Delaware has also limited its incorporating act to some time in May 1803, unless its subscription mandate is met. Latrobe does not doubt that the subscription would fill rapidly if either Congress or one of the state legislatures, particularly Pennsylvania’s, subscribed largely to the work. But from the Pennsylvania legislature nothing can be expected. He deprecates the choice of representatives in his state and adds that “men of sense seem to be ineligible in the unanimous opinion of the Majority.”
          